Citation Nr: 1639126	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  14-18 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for depression. 

2.  Entitlement to service connection for a psychiatric disability, to include depression and posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a bilateral hand disability, to include carpal tunnel syndrome, numbness, and arthritis, as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to June 1979.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  The RO in New York, New York currently has jurisdiction over the Veteran's claims.

The Veteran provided testimony at a June 2016 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

The issues of entitlement to service connection for a psychiatric disability and a bilateral hand disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed September 2005 rating decision denied service connection for depression.

2.  The evidence associated with the claims file subsequent to the September 2005 decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for depression. 


CONCLUSIONS OF LAW

1.  The September 2005 decision that denied a claim of entitlement to service connection for depression is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156(b), 20.1103 (2015).

2.  New and material evidence has been received to reopen a claim of entitlement to service connection for depression.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

Because of the Board's favorable disposition of the petition to reopen the claim for service connection for bilateral hearing loss, the Board finds that all notification and development action needed to fairly adjudicate that part of the appeal has been accomplished.


II.  New and Material Evidence

Generally, a claim which has been denied in a final unappealed RO decision or an unappealed Board decision may not be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2014).  An exception to that rule is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2014).

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  The threshold for determining whether new and material evidence has been submitted is low.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  However, evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The Veteran's claim for service connection for depression was initially denied in a September 2005 rating decision.  The record did not contain a diagnosis of a psychiatric disability.  The Veteran did not appeal that decision, and new and material evidence was not received within a year of that decision that would prevent the claim from becoming final.

The pertinent evidence of record at the time of the September 2005 rating decision included the Veteran's service treatment records, claim for service connection, and a July 2005 VA psychiatry consultation.

The pertinent evidence of record that has been received since the unappealed rating decision include VA treatment records, a December 2010 VA social worker statement, and a March 2014 VA examination report with a May 2014 addendum opinion.  

The evidence received since the September 2005 rating decision is new and material.  This evidence is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact needed to establish service connection by showing a current diagnosed disability.  Moreover, it raises a reasonable possibility of substantiating the claim.

Accordingly, the Board finds that reopening of the claim of entitlement to service connection for depression is warranted because new and material evidence has been presented.


ORDER

New and material evidence has been received to reopen a claim of entitlement to service connection for depression and to that extent only, the appeal is granted.

REMAND

The Board finds that additional development is required before the claims on appeal are decided.

With regard to the claim of entitlement to service connection for a psychiatric disability, post-service treatment records reflect that the Veteran seeks treatment for a psychiatric disorder, which has been variously diagnosed as generalized anxiety disorder by a VA physician and VA social worker.  The Veteran contends that his current psychiatric disabilities are related to traumatic experiences in service and/ anxiety related to his service-connected diabetic retinopathy.  In a March 2014 VA examination the examiner noted the Veteran met the criteria for generalized anxiety disorder.  In an addendum opinion, the VA examiner stated an inability to render an opinion on the causes of the Veteran's diagnosed generalized anxiety disorder without resorting to mere speculation.  Furthermore, the Board notes that no medical opinion addresses whether any psychiatric disability is related to his service-connected diabetic retinopathy as the Veteran contends.  In light of the above, the Board finds a remand is necessary to obtain a further medical opinion to resolve the question of service connection.  

With regard to the claim of entitlement to service connection for a bilateral hand disability, the Veteran contends that his carpal tunnel syndrome, numbness, and arthritis are secondary to his service-connected disabilities.  He specifically contends a relationship between his current hand disorders and his use of a walker and canes for his service-connected knee disabilities.  The Veteran has not yet been afforded a VA examination to address the etiology of any hand disorder.  His current complaints related to use of prosthetic devices for his service-connected disabilities are sufficient to tiger the duty on the part of VA to provide an examination.  VA must provide an examination when there is competent evidence of a disability (or persistent or recurrent symptoms of a disability) that may be associated with an in-service event, injury, or disease, but there is insufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Therefore, the Veteran should be provided a VA examination to determine the nature and etiology of his bilateral hand disability on a secondary basis.  

Finally, the AOJ should identify any outstanding relevant VA and non-VA treatment records that are not currently associated with the claims file.  38 U.S.C.A. § 5103A (West 2014); Bell v. Derwinski, 2 Vet. App. 611 (1992).
Accordingly, the case is REMANDED for the following action:

1.  Associate any outstanding VA and non-VA treatment records that are not already associated with the claims file, to specifically include clinical records from the VA treatment providers identified during the Board hearing.

2.  Thereafter, schedule the Veteran for a VA examination by an examiner with appropriate expertise to determine the nature and etiology of all currently present psychiatric disabilities.  Any indicated studies should be performed.  The rationale for all opinions expressed must be provided.  The examiner should provide the following opinions: 

(a) Based upon the examination results and review of the record, the examiner should identify all psychiatric disabilities currently present, or present during the pendency of this claim.

(b) For any diagnosed psychiatric disability, is it at least as likely as not (50 percent or greater probability) that the disability is related to active service, to include the mental health treatment documented therein.  The examiner should consider the Veteran competent to report on the facts and circumstances of his active service.  

(c)  For any diagnosed psychiatric disability, is it at least as likely as not (50 percent or greater probability) that the disability was caused or aggravated (permanently worsened beyond the natural progress of the disability) by the service-connected diabetic retinopathy, to include related surgical treatment?

3.  Schedule the Veteran for a VA examination to address the etiology of his bilateral hand condition.  The examiner must review the claims file and should note that review in the report.  The examination report should include discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies should be accomplished.  The examiner should set forth all examination findings, with a clear rationale for the conclusions reached, to include a discussion of any pertinent medical literature reviewed.  If the examiner finds that an additional opinion or examination is needed to fully address the questions posed below, appropriate action should be undertaken.  The examiner should provide the following opinions:

Is it at least as likely as not (50 percent or greater probability) that a bilateral hand disability was caused or aggravated (permanently worsened beyond the natural progress of the disability) by the service-connected disabilities, to include use of walkers and canes to function with those disabilities?

4.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


